                                      IN THE UNITED STATES DISTRICT COURT
                                          WESTERN DISTRICT OF VIRGINIA
                                           CHARLOTTESVILLE DIVISION

                        CRIMINAL MINUTES - INITIAL APPEARANCE, ARRAIGNMENT


Case No.: 3:18CR00025-001                                         Date: 11/1/2018
Defendants:                                                           Counsel:
Benjamin Drake Daley ( Custody )                                      Lisa Lorish, AFPD


 PRESENT:          JUDGE:                       Joel C. Hoppe, USMJ         TIME IN COURT:9:05-9:12=07 min
                   Deputy Clerk:                Heidi N. Wheeler
                   Court Reporter:              H. Wheeler/FTR
                   U. S. Attorney:              Chirs Kavanaugh/Thomas Cullen
                   USPO:                        Tammy Wellborn
                   Case Agent:                  Dino Cappuzzo
                   Interpreter:

                               INITIAL APPEARANCE AND BOND HEARING

          Initial Appearance. Defendant(s) advised of charges, rights and nature of proceedings in District of arrest.
          Defendant requests appointment of counsel. CJA 23 completed in district of arrest. Court will appoint
          counsel. Federal Public Defender will be appointed. Lisa Lorish present in court today.
          Bond hearing to be requested at a later date.


                                                  ARRAIGNMENT
          Defendant(s) waives reading of Indictment/Information.
          Defendant(s) is arraigned and specifically advised of rights (Rule 11 F.R.C.P).


 DEFENDANT(S) PLEADS:

 DEF. #              GUILTY                  NOT GUILTY              NOLO                     REMARKS
                                          All counts
   1

   2

   3

   4


          Jury trial to be set once all defendants have arrived in this district.
          Defendant(s) remanded to custody.

 Additional Information:




Case 3:18-cr-00025-NKM-JCH Document 35 Filed 11/01/18 Page 1 of 1 Pageid#: 282
